377-/S
                                 ELECTRONIC RECORD




COA #      06-13-00087-CR                       OFFENSE:        19.02


           Nam Bryan Tran v. The State of
STYLE:     Texas                                COUNTY:         Tarrant

COA DISPOSITION:      Affirmed                  TRIAL COURT:    371st District Court



DATE: 3/4/14                      Publish: No   TC CASE #:      1277354D




                        IN THE COURT OF CRIMINAL APPEALS



         Nam Bryan Tran v. The State of
STYLE:   Texas                                       CCA#:             377-/5"
         hPP£LLANT^$> Petition                       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:    O.Tpv/jWir                                  SIGNED:                           PC:_

JUDGE:         /€k LiAA^^-                           PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD